Title: To Thomas Jefferson from James Madison, 28 May 1806
From: Madison, James
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Washington May 28. 1806
                        
                        The last mail brought me yours inclosing the letters to you from P. Edwards & Mr. Gallatin, which I retain
                            for your return. The supplemental instruction to A. & Bowdoin had not escaped attention.
                        Subpœnas have this day been served on Genl. Dearborn, Mr. Smith & Myself. The absence of Mr. Gallatin
                            postpones the service on him. Mr. Wagner, Docr. Thornton, & Mr. Duncanson, & Mr. Bradley of Vermont, are also on the
                            list of Witnesses, brought by the Messenger, and either have been or will be summoned. It is perhaps not unfortunate that
                            so aggregate a blow has been aimed at the administration, as it places in a stronger view the malice of the proceeding and
                            the inconvenience to the public business which would result from an attendance of all the heads of Dept. Still I
                            find a strong impression existing that the attendance is inevitable.
                        Yrs. &c.
                        
                            J. Madison
                     
                        
                    